Title: From James Madison to Albert Gallatin, 9 November 1802 (Abstract)
From: Madison, James
To: Gallatin, Albert


9 November 1802, Department of State. “In answer to your letter of the 3d. instant on the subject of Mr. Shorts accounts, the enclosed extracts will shew it to have been already decided by the opinion of this Department, that the United States were responsible to Mr. Short, in the case which you state; notwithstanding the credit claimed by Mr. Randolph in the suit of the United States depending against him.”
“The circumstances of the case appear to me to make it a reasonable exception to the rule which disallows interest at the Treasury; and there is satisfactory evidence that was considered and admitted by our predecessors as fairly due to Mr. Short.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); enclosures (DLC: Gallatin Papers). Letterbook copy 1 p. For enclosures, see n. 1.




   
   JM enclosed extracts (2 pp.; partly in JM’s hand) of letters from Jefferson to Short, 26 July 1790, authorizing a salary increase to $4,500; from Jefferson to Short, 23 Jan. 1792, stating that Short’s salary would be the same in his new position as at his former post, that there would be no interruption in salary since his service had been continuous, and that there would be only “one allowance of outfit and return, the former to take place now, the latter only on your final return”; and from Pickering to John Quincy Adams, 17 Feb. 1797, stating that since Adams and David Humphreys had already received outfits as ministers resident, they were not entitled to new ones on being named ministers plenipotentiary but only to an amount that would make up the difference between their old and new positions.


